NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
ALLOW claims 28 and 31.
Rejoin and ALLOW claims 32-33.
ALLOW claims 34-38 and 41-42.
Rejoin and ALLOW claims 44-47.
Reasons for Allowance
The claimed invention is drawn to a method of monitoring disease progression and tailoring treatment of dystonia in a subject in need thereof based, primarily, on monitoring levels of activation transcription factor (ATF4) pre- and post-administration of a treatment for dystonia, wherein an increase in levels of ATF4 following treatment are indicative of improvement, and treatment is continued.  
At the time the invention was made, well-established biomarkers for monitoring the progression and treatment of dystonia were not known.  Cho et al (PLOS ONE 9(11):e110086, 2014; of record) is representative of the closest prior art, and teach a role for ER stress in dystonia, as well as the possibility that “pharmacological agents known to modulate… ER stress may… be therapeutic in dystonia patients” (Abstract).  In particular, Cho et al demonstrate that “4-phenylbutyrate (4-PBA)… alleviates ER stress… and suggest that 4-PBA could also be used in dystonia treatment” (Abstract).  Notably, Cho et al mentions that “[a] previous study has shown that 4-PBA treatment decreases ER stress with regard to the following general ER stress markers: BiP, CHOP, activating transcription factor 4 (ATF4), as well as sXBP1” (Page 8, Column 1), referring to Fonseca et al (Nature Cell Biology 14:1105-1112, 2012; of record).  Significantly, however, Fonseca et al state that “ER stress [is] defined by increases in… BiP, CHOP, activating transcription factor 4 (ATF4) and sXPB1” (Page 1107, Column 2) and 4-PBA brought about a decrease in ATF4 mRNA levels (Page 1107, Figure 3k).  
The instant showing that the ER stress-induced increase in ATF4 levels is impaired in dystonia patients (Paragraph 00187), and drugs that increase ATF4 levels in dystonia patients are therapeutic (Paragraph 00214), is contrary to what the ordinarily skilled artisan would have reasonably predicted based on the prior art.  As such, the claims are free of the art and non-obvious.  And since the claims, as amended, contain written support and could be practiced without undue experimentation, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611